Citation Nr: 1135504	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative changes in the right wrist, hand, fingers, and thumb, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for lacerating injury of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to a higher disability rating for degenerative changes in the right wrist, hand, fingers, and thumb is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lacerating injury of the right hand has been manifested by a well-healed residual superficial scar measuring about 0.9 centimeters by 0.6 centimeters over the proximal part of the right third metacarpal area dorsally over the right hand that is not unstable or painful on examination.


CONCLUSION OF LAW

The criteria for a compensable rating for lacerating injury of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in December 2005 and September 2010 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The September 2010 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.

In addition, the Board notes that the case was remanded in September 2010 to obtain additional VA records, provide the Veteran with additional VCAA notification, and afford the Veteran a VA examination.  The requested VA records were obtained, in September 2010 the Veteran was sent additional VCAA notification, and in October 2010 the Veteran was afforded the requested examination.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that the lacerating injury of his right hand is more disabling than currently evaluated.  

Historically, service connection was awarded for lacerating injury right hand by an October 1966 rating decision.  A 0 percent disability rating was assigned, effective April 13, 1966.  The current appeal stems from a November 2005 claim for an increased rating.

The Veteran's lacerating injury of the right hand is currently rated based on a diagnostic code that considers limitation of function of a part affected by a scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Here, the Veteran is separately compensated for degenerative changes in the right wrist, hand, fingers, and thumb.  That rating considers limitation of function of the right wrist, hand, fingers, and thumb.  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2010).  Thus, the lacerating injury of the right hand should not be evaluated using Diagnostic Code 7805.

To warrant a compensable evaluation for the lacerating injury of the right hand, the evidence would need to show a deep scar or a scar causing limited motion and covering an area exceeding 6 square inches (39 square (sq.) centimeters (cm.)); or a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater or that is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  
 
The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable. 

The Veteran was afforded a VA examination in October 2010.  He denied any chronic residual problems related to his right hand scar.  There was no chronic itching, frequent breaking down, or infections.  The Veteran had not had any scar revision surgeries.  On examination, the Veteran had a well-healed residual superficial scar measuring about 0.9 cm. by 0.6 cm. over the proximal part of the right third metacarpal area dorsally over the right hand related to a laceration injury during service.  The scar was not elevated or depressed.  It was not tender or painful.  The scar was almost the same color as that of the surrounding skin.  There was no induration or inflexibility, and no signs of inflammation, edema, or keloid changes.  The scar was not disfiguring.  There was no loss of tissue or function around the scar and no obvious atrophy or wasting of the muscles.  

The right hand scar is not the requisite size for a compensable rating, regardless of whether the scar is superficial, deep, or causes limitation of motion.  Thus, ratings under Diagnostic Codes 7801 and 7802 are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  The scar was not painful on examination.  Moreover, the Veteran denied frequent breaking down of the scar and the scar was well-healed on examination.  Thus, a compensable rating under Diagnostic Codes 7803 or 7804 is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).

The Board has considered the use of other diagnostic codes to rate this disability but finds no diagnostic codes which could be used to assign a compensable rating.  It is important to again note that functional impairment of the right hand, fingers, thumb and wrist has been considered in the rating currently assigned for degenerative changes in those parts.  The above examination also indicates that rating based upon muscle injury would not be appropriate.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lacerating injury of the right hand.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 0 percent for lacerating injury of the right hand, as the scar is not of the requisite size for a compensable evaluation, unstable, or painful on examination.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's lacerating injury of the right hand presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for lacerating injury of the right hand is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a higher disability rating for degenerative changes in the right wrist, hand, fingers, and thumb.  Additional examination findings are needed.  

In September 2010, the Board remanded this issue so that the Veteran could be afforded a VA examination.  The examiner was asked to provide certain information, including range of motion measurements of the right wrist, fingers, and thumb, to include any decreased motion due to pain.  The Veteran was afforded a VA examination in October 2010.  However, as noted by the Veteran's representative, the examiner did not adequately describe any disability of the right thumb and did not provide measurements between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm, and between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Thus, the claim must be remanded so that an examination can be scheduled to provide the appropriate findings.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Detroit, Michigan dating since December 2010.  

2.  Schedule the Veteran for a VA hand, thumb, and fingers examination to determine the extent of the degenerative changes in his right wrist, hand, fingers, and thumb.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should identify any right hand and wrist conditions found.  Further, the examiner should describe the symptomatology associated with any degenerative changes in the right wrist, hand, fingers, and thumb, including any ankylosis.  The examiner should provide range of motion measurements of the right wrist, fingers, and thumb, to include any decreased motion due to pain.  The examiner should also describe any functional loss pertaining to any degenerative changes in the right wrist, hand, fingers, and thumb, to include as due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should identify any current right wrist or hand symptoms that result solely from a nonservice connected disability such as right ulnar sensory neuropathy rather than from his service connected degenerative changes in the right wrist, hand, fingers and thumb.

The examiner should specifically report the measurements between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm and between the thumb pad and the fingers with the thumb attempting to oppose the fingers (as described in the relevant exam worksheet).    

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


